UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 SOUTHWEST WATER COMPANY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: As announced on March 3, 2010, we entered into an Agreement and Plan of Merger dated as of March 2, 2010 (the “merger agreement”), with SW Merger Acquisition Corp. (“Parent”) and SW Merger Sub Corp. (“Merger Sub”), whereby institutional investors advised by J.P. Morgan Asset Management (“J.P. Morgan”) and Water Asset Management, LLC (“WAM”) agreed to acquire us. Following that announcement, as disclosed on page 46 of our definitive proxy statement dated July 2, 2010 (the “proxy statement”), seven purported class action lawsuits related to the proposed merger contemplated by the merger agreement were filed against us, some or all of our directors, Parent, Merger Sub, J.P. Morgan Investment Management Inc., J.P. Morgan and WAM in the Superior Court of the State of California, County of Los Angeles, the Court of Chancery of the State of Delaware, and the United States District Court for the Central District of California.
